DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 1, 3, 4, 9, and 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claims 1, 3, 4, 9, and 10 recites a broad recitation, and the claims also recite narrower statements of the range/limitation, namely those preceded by the words “or of at least,” “preferably,” “more preferably,” and “very preferably.”  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morel (US 10,501,695).
With respect to claims 1, 9, and 10, Morel discloses a process for the conversion of hydrocarbon feedstocks (see Morel, Abstract) comprising: (a) a first hydroconversion (see Morel, column 2, line 46); (b) separation of a light fraction and a heavy fraction from the first hydroconversion effluent (see Morel, column 3, lines 63-67); (c) a second hydroconversion (see Morel, column 7, line 8); (d) separation of a light fraction and a heavy fraction from the second hydroconversion (see Morel, column 8, lines 25-29); and (e) deasphalting the heavy fraction from the second hydroconversion (see Morel, column 9, lines 56-59; and column 10, lines 48-50).  The feed may be a mixture of straight run vacuum residue and vacuum gas oil (see Morel, column 9, lines 56-61; and column 10, lines 48-52), both having boiling point in excess of 300°C (see Morel, column 4, lines 6-10).  The separated light fraction from the first hydroconversion includes gas oil, vacuum gas oil, and a residual unconverted fraction (see Morel, column 3, lines 65-67), all having boiling points in excess of 250°C (see Morel, column 4, lines 6-10).  The effluent from the second hydroconversion includes gas oil fraction, vacuum gas oil fraction, and residual fraction (see Morel, column 8, lines 25-29), all having boiling points in excess of 375°C (see Morel, column 4, lines 6-10).  Conditions 3/m3, and hourly space velocity as low as 0.05 h-1 (see Morel, column 2, lines 52-67; column 3, lines 1-4) (see Morel, column 7, lines 17-37).  Catalysts in both the first and second hydroconversion include Group VIII (e.g., nickel and cobalt) and Group VIb (e.g., molybdenum and tungsten) metals (see Morel, column 3, lines 5-11; and column 7, lines 38-44).  The deasphalting step is carried out at a temperature between 60°C and 220°C (see Morel, column 6, lines 64-66) with a solvent having between 3 and 7 carbon atoms (see Morel, column 5, lines 66-67; and column 6, lines 1-2) at a solvent/feedstock ration between 0.5/1 to 5/1 (see Morel, column 6, lines 48-53).  Because Morel discloses treatment of the same type of feed under the same conditions as recited in the claims, then the person having ordinary skill in the art would readily expect the product characteristics of the separated fractions to likewise be the same, including weight percentage and boiling points of the recovered fractions.  When an examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicant to prove that the subject matter not shown in the prior art does not possess the characteristics relied upon.  See MPEP § 2112(V) (citing In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).
With respect to claims 2, 4, 5, and 7, the deasphalted oil fraction may be converted in a hydrocracking section (see Morel, column 9, lines 51-53) which may include either a fixed bed or ebullated bed operation (see Morel, column 7, lines 9-12).  The hydrocracking occurs at the same conditions noted supra
With respect to claim 3, the deasphalted oil may be separated into gas oil, vacuum gas oil, and residual fractions before the hydrocracking step (see Morel, column 10, lines 36-41), such fractions having boiling points in excess of 375°C (see Morel, column 4, lines 6-10).
With respect to claim 8, the deaphalted oil may be routed to step (c) (see Morel, column 9, lines 51-53; and column 10, lines 36-38).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Farshid (WO 2010/033487 A2).  Farshid discloses systems and method for producing a crude product (see Farshid, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/Randy Boyer/
Primary Examiner, Art Unit 1771